Beckwoeth, Judge:
The merchandise involved in these cases consists of boomsticks, imported from Canada on various dates in 1964, and assessed with duty at 16% per centum ad valorem under item 207.00, Tariff Schedules of the United States, as articles of wood, not specially provided for. It is claimed, among other things, that the merchandise is free of duty under item 200.35 as logs or timber in the rough.
Counsel have submitted this case on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed WHF (Examiner’s Initials) by W. H. Fosse (Examiner’s Name), on the invoices covered by the protests enmnerated in Schedule “A” attached hereto and made a part hereof, and assessed with duty at 16%% ad valorem under Item 207.00, as modified, in fact consists of logs or timber in the rough, not lumber.
Plaintiff contends that the logs or timber are free of duty under Item 200.35, under the provision for logs not specifically provided for.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation being limited to the items marked “A” as aforesaid.
In view of this stipulation, which is accepted as an agreed statement of fact, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the examiner on the invoices covered by the protests enumerated in schedule “A,” attached hereto and made a part hereof, is free of duty under item 200.35, Tariff Schedules of the United States, as logs or timber in the rough, not made into lumber.
To that extent the protests are sustained. As to all other claims, they are overruled. Judgment will be entered accordingly.